Exhibit 10.1

 

Second Amendment to Second Amended and Restated
Forbearance to Loan Agreement

 

THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED FORBEARANCE TO LOAN
AGREEMENT (this “Agreement”) dated as of August 20, 2018, is made by and among
TOWERSTREAM CORPORATION, a Delaware corporation (“Parent”), TOWERSTREAM I, INC.,
a Delaware corporation, HETNETS TOWER CORPORATION, a Delaware corporation
(together with Parent and Towerstream I, Inc., the “Borrowers” and each a
“Borrower”), OMEGA COMMUNICATIONS CORPORATION, a Delaware corporation, ALPHA
COMMUNICATIONS CORPORATION, a Delaware corporation, TOWERSRTEAM HOUSTON, INC., a
Texas corporation (together with Omega Communications Corporation and Alpha
Communications Corporation, the “Guarantors” and each a “Guarantor”), the
MAJORITY LENDERS (as defined below), and MELODY BUSINESS FINANCE, LLC, a
Delaware limited liability company, as administrative agent for the Lenders (in
such capacity, “Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, Borrowers, the financial institutions from time to time party thereto
(the “Lenders”) and Administrative Agent are parties to that certain Loan
Agreement dated as of October 16, 2014 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Loan Agreement”);

 

WHEREAS, Guarantors entered into that certain Guaranty, dated as of October 16,
2014, for the ratable benefit of Administrative Agent and the Lenders;

 

WHEREAS, Borrowers, Guarantors, Administrative Agent and the Majority Lenders
(i) entered into that certain Amended and Restated Forbearance to Loan
Agreement, dated as of February 28, 2018, which amended and restated that
certain Forbearance Agreement, dated as of January 26, 2018, (ii) entered into
that certain First Amendment to Amended and Restated Forbearance to Loan
Agreement, dated March 30, 2018, which amended the expiration date of the
Forbearance Period from March 30, 2018 to April 15, 2018, (iii) entered into
that certain Second Amended and Restated Forbearance to Loan Agreement and
Amendment to Loan Agreement, dated April 15, 2018 and (iv) entered into that
certain First Amendment to Second Amended and Restated Forbearance to Loan
Agreement and Amendment to Loan Agreement, dated May 15, 2018 (as amended, the
“Forbearance Agreement”);

 

WHEREAS, Borrowers, Guarantors, Administrative Agent and the Majority Lenders
have agreed to amend the Forbearance Agreement as provided herein; and

 

WHEREAS, Borrowers, Guarantors, Administrative Agent and the Majority Lenders
acknowledge that the terms of this Agreement do not constitute a novation or
extinguishment, of the Loan Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and the fulfillment of
the conditions set forth herein, the parties hereby agree as follows:

 

1.           Definitions. All capitalized terms defined in the Loan Agreement
and the Forbearance Agreement and not otherwise defined in this Agreement shall
have the same meanings as assigned to them in the Loan Agreement or Forbearance
Agreement, as the case may be, when used in this Agreement, unless the context
hereof shall otherwise require or provide.

 

2.           [Reserved].

 

 

--------------------------------------------------------------------------------

 

 

3.           Amendments to Forbearance Agreement.

 

(a)          The first sentence of Section 6 of the Forbearance Agreement is
hereby deleted and replaced in its entirety with the following language:

 

“3.     Conditional Waiver and Forbearance. Unless the Forbearance Period is
sooner terminated as provided herein and subject to the conditions hereof and
upon satisfaction of the terms set forth in Section 7 hereof, Administrative
Agent and the Lenders hereby agree to waive compliance with Sections 6.16 and
6.1(a)(i) (with respect only to the Qualified Auditor’s Report) of the Loan
Agreement and forbear from the exercise of any of its rights and remedies under
the Loan Agreement and the other Loan Documents in connection with the Specified
Events of Default for a period beginning as of April 15, 2018 through and
including September 30, 2018 (together with any extensions thereof, the
“Forbearance Period”); provided that interest on the Loans shall accrue at the
Default Rate.”

 

(b)          Section 3(d)(i) of the Forbearance Agreement is hereby deleted and
replaced in its entirety with the following language:

 

“(i)     End of Forbearance Period. September 30, 2018;”

 

(c)          Section 6(d) of the Forbearance Agreement is hereby deleted and
replaced in its entirety with the following language:

 

“(d)     Sale Milestones. In connection with a Sale Transaction sufficient to
repay the Obligations in full on or before November 30, 2018, the Loan Parties
shall:

 

(i)     On or before April 16, 2018 the Financial Adviser will prepare a teaser
or other general marketing materials regarding the Company (and approved by
Parent) seeking to consummate a Sale Transaction by no later than November 30,
2018, and will distribute such materials to those potential purchases, lenders
or investors identified by the Financial Adviser;

 

(ii)     On or before April 30, 2018, Parent will receive and share with the
Administrative Agent and the Lenders one or more written indications of interest
from reputable purchasers, investors or lender offering to provide to consummate
a Sale Transaction by no later than November 30, 2018;

 

(iii)     On or before August 30, 2018, Parent will deliver to the
Administrative Agent and the Lenders an executed term sheet for the Sale
Transaction by no later than November 30, 2018; and

 

(iv)     On or before October 30, 2018, Parent will deliver to the
Administrative Agent and the Lenders definitive, executed documentation to
consummate the Sale Transaction by no later than November 30, 2018.”

 

(d)          Section 6(f) of the Forbearance Agreement is hereby deleted and
replaced in its entirety with the following language:

 

“(f)     [Reserved].”

Second Amendment to Forbearance to Loan Agreement

- 2 -

--------------------------------------------------------------------------------

 

 

(e)          Section 6(g) of the Forbearance Agreement is hereby deleted and
replaced in its entirety with the following language:

 

“(g)     [Reserved].”

 

(f)          Section 6(h) of the Forbearance Agreement is hereby deleted and
replaced in its entirety with the following language:

 

“(h)     [Reserved].”

 

4.           Ratification of Loan Documents. Each Borrower, each Guarantor,
Administrative Agent and each Majority Lender further agrees that the Liens
created by the Loan Documents shall continue and carry forward until the
Obligations are paid and performed in full. Each Borrower and each Guarantor
further agrees that such Liens are hereby ratified and affirmed as valid and
subsisting against the property described in the Loan Documents and that this
Agreement shall in no manner vitiate, affect or impair the Loan Agreement or the
other Loan Documents (except as expressly modified in this Agreement), and that
such Liens shall not in any manner be waived, released, altered or modified.
Each Borrower and each Guarantor acknowledges and agrees that as of the date
hereof, to its current and actual knowledge, there are no offsets, defenses or
claims against any part of the Obligations.

 

5.           Representations and Warranties. Each Borrower and Guarantor hereby
certifies that, after giving effect to this Agreement:

 

(a)          The representations and warranties of each Borrower and Guarantor
contained in Article 5 of the Loan Agreement, or which are contained in any
document furnished at any time under or in connection with the Loan Agreement,
that are qualified by materiality are true and correct on and as of the date
hereof, and each of the representations and warranties of each Borrower and
Guarantor contained in Article 5 of the Loan Agreement (other than Section 5.25
of the Loan Agreement solely with respect to the Specified Events of Default),
or which are contained in any document furnished at any time under or in
connection with the Loan Agreement, that are not qualified by materiality are
true and correct in all material respects on and as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct, or true and correct in
all material respects, as the case may be, as of such earlier date;

 

(b)          this Agreement has been duly authorized, executed and delivered by
each Borrower and each Guarantor and constitutes a legal, valid and binding
obligation of each such party, except as may be limited by general principles of
equity or by the effect of the Bankruptcy Code or any applicable similar
statute; and

 

(c)          after giving effect to this Agreement and except for the Specified
Events of Default, no Default or Event of Default exists.

 

6.           Conditions to Effectiveness. This Agreement shall not be effective
until the following conditions precedent have been satisfied:

 

(a)          Administrative Agent shall have received counterparts of this
Agreement executed by each Borrower, each Guarantor, Administrative Agent and
each Majority Lender;

 

(b)          No Default or Event of Default shall exist except the Specified
Events of Default;

 

- 3 -

--------------------------------------------------------------------------------

 

 

(c)          Administrative Agent shall have received such other documents,
instruments and certificates as reasonably requested by Administrative Agent;
and

 

(d)          Borrowers shall have paid the legal fees and expenses of Moore &
Van Allen PLLC, as counsel to Administrative Agent.

 

Upon the satisfaction of the conditions set forth in this Section 6, this
Agreement shall be effective as of the date hereof.

 

7.           Scope of Agreement. Any and all other provisions of the Loan
Agreement and any other Loan Documents are hereby amended and modified wherever
necessary and even through not specifically addressed herein, so as to conform
to the amendments and modifications set forth in this Agreement.

 

8.           Limitation on Agreements. The amendments and agreements set forth
herein are limited in scope as described herein and shall not be deemed (a) to
be a consent under, or waiver of, any other term or condition of the Loan
Agreement or any of the other Loan Documents, or (b) to prejudice any right or
rights which Administrative Agent or any Lender now has or may have in the
future under, or in connection with the Loan Documents, as amended or modified
by this Agreement, the other Loan Documents or any of the documents referred to
herein or therein.

 

9.        CHOICE OF LAW; SERVICE OF PROCESS; JURY TRIAL WAIVER.THE VALIDITY OF
THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF, AND
THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER
OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE EXCLUDING AND
WITHOUT REGARD FOR THE CONFLICTS OF LAWS PRINCIPLES THEREOF).

 

THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMIT, FOR THEMSELVES AND
THEIR PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE
EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. BORROWER AND THE LENDER GROUP
WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 10. EACH PARTY HERETO
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY AT ITS
SAID ADDRESS. BORROWER AND THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. BORROWER AND THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED
THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

Second Amendment to Forbearance to Loan Agreement

- 4 -

--------------------------------------------------------------------------------

 

 

10.         Section Headings. Headings and numbers have been set forth herein
for convenience only. Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

 

11.         Loan Document. This Agreement is a Loan Document and is subject to
all provisions of the Loan Agreement applicable to Loan Documents, all of which
are incorporated in this Agreement by reference the same as if set forth in this
Agreement verbatim.

 

12.        Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

13.         No Novation. This Agreement amends the Forbearance Agreement. This
Agreement is given as an amendment and modification of, and not as a payment of,
the Obligations and is not intended to constitute a novation of the Loan
Agreement or any of the other Loan Documents. All of the Obligations owing by
Borrower under the Loan Agreement and the other Loan Documents shall continue.

 

14.         Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower or any of
Parent’s Subsidiaries may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of Administrative Agent
and each of the Lenders. Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto and their
respective successors and assigns permitted hereby) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

15.         Counterparts; Telefacsimile Execution. This Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic means shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by telefacsimile or other
electronic means also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.

 

16.         Expenses. Without limiting the provisions of the Loan Agreement
(including, without limitation, Article 10 thereof), Borrowers agree to pay all
costs and expenses (including without limitation reasonable fees and expenses of
any counsel, financial advisor, industry advisor and agent for Administrative
Agent or any Lender) incurred before or after the date hereof by Administrative
Agent, any Lender and their respective Affiliates in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents.

 

Second Amendment to Forbearance to Loan Agreement

- 5 -

--------------------------------------------------------------------------------

 

 

17.         Release. As a material part of the consideration for Administrative
Agent and the Lenders entering into this Agreement, each Borrower (“Releasor”)
agrees as follows (the “Release Provision”):

 

(a)          Releasor hereby releases and forever discharges Administrative
Agent, each Lender and their respective predecessors, successors, assigns,
officers, managers, directors, shareholders, employees, agents, attorneys,
representatives, parent corporations, subsidiaries, and affiliates (hereinafter
all of the above collectively referred to as “Lender Group”) jointly and
severally from any and all claims, counterclaims, demands, damages, debts,
agreements, covenants, suits, contracts, obligations, liabilities, accounts,
offsets, rights, actions, and causes of action of any nature whatsoever
occurring prior to the date hereof, including, without limitation, all claims,
demands, and causes of action for contribution and indemnity, whether arising at
law or in equity, presently possessed, whether known or unknown, whether
liability be direct or indirect, liquidated or unliquidated, presently accrued,
whether absolute or contingent, foreseen or unforeseen, and whether or not
heretofore asserted (“Claims”), which Releasor may have or claim to have against
any of Lender Group.

 

(b)          Releasor agrees not to sue any of Lender Group or in any way assist
any other Person in suing Lender Group with respect to any Claim released
herein. The Release Provision may be pleaded as a full and complete defense to,
and may be used as the basis for an injunction against, any action, suit, or
other proceeding which may be instituted, prosecuted, or attempted in breach of
the release contained herein.

 

(c)          Releasor acknowledges, warrants, and represents to Lender Group
that:

 

(i)     Releasor has read and understands the effect of the Release Provision.
Releasor has had the assistance of independent counsel of its own choice, or has
had the opportunity to retain such independent counsel, in reviewing,
discussing, and considering all the terms of the Release Provision; and if
counsel was retained, counsel for Releasor has read and considered the Release
Provision and advised Releasor to execute the same. Before execution of this
Agreement, Releasor has had adequate opportunity to make whatever investigation
or inquiry it may deem necessary or desirable in connection with the subject
matter of the Release Provision.

 

(ii)     Releasor is not acting in reliance on any representation,
understanding, or agreement not expressly set forth herein. Releasor
acknowledges that Lender Group has not made any representation with respect to
the Release Provision except as expressly set forth herein.

 

(iii)     Releasor has executed this Agreement and the Release Provision thereof
as its free and voluntary act, without any duress, coercion, or undue influence
exerted by or on behalf of any Person.

 

(iv)     Releasor is the sole owner of the Claims released by the Release
Provision, and Releasor has not heretofore conveyed or assigned any interest in
any such Claims to any other Person.

 

(d)          Releasor understands that the Release Provision was a material
consideration in the agreement of Administrative Agent and the Lenders to enter
into this Agreement.

 

Second Amendment to Forbearance to Loan Agreement

- 6 -

--------------------------------------------------------------------------------

 

 

(e)          It is the express intent of Releasor that the release and discharge
set forth in the Release Provision be construed as broadly as possible in favor
of Lender Group so as to foreclose forever the assertion by Releasor of any
Claims released hereby against Lender Group.

 

(f)          If any term, provision, covenant, or condition of the Release
Provision is held by a court of competent jurisdiction to be invalid, illegal,
or unenforceable, the remainder of the provisions shall remain in full force and
effect.

 

18.         INTEGRATION. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS
EXECUTED IN CONNECTION HEREWITH, REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

 

 

(Signature pages follow)

 

 

 

Second Amendment to Forbearance to Loan Agreement

- 7 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed.

 

BORROWERS: TOWERSTREAM CORPORATION,   a Delaware corporation                    
      By: /s/ Ernest Ortega     Name: Ernest Ortega     Title: CEO            
TOWERSTREAM I, INC.,   a Delaware corporation,                           By: /s/
Ernest Ortega     Name: Ernest Ortega     Title: CEO             HETNETS TOWER
CORPORATION,   a Delaware corporation,               By: /s/ Ernest Ortega    
Name: Ernest Ortega     Title: CEO  

 

 

Signature Page

Second Amendment to Forbearance to Loan Agreement

S-1

--------------------------------------------------------------------------------

 

 

GUARANTORS: OMEGA COMMUNICATIONS CORPORATION,   a Delaware corporation          
                By: /s/ Ernest Ortega     Name: Ernest Ortega     Title: CEO    
        ALPHA COMMUNICATIONS CORPORATION,   a Delaware corporation,            
              By: /s/ Ernest Ortega     Name: Ernest Ortega     Title: CEO      
      TOWERSTREAM HOUSTON, INC,   a Texas corporation,                          
By: /s/ Ernest Ortega     Name: Ernest Ortega     Title: CEO          
ADMINISTRATIVE AGENT: MELODY BUSINESS FINANCE, LLC, a Delaware limited liability
company               By: /s/ Terri Lecamp     Name: Terri Lecamp     Title:
Authorized Signatory  

 

   

Signature Page

Second Amendment to Forbearance to Loan Agreement

S-2

--------------------------------------------------------------------------------

 

 

MAJORITY LENDERS:     MELODY CAPITAL PARTNERS OFFSHORE CREDIT MINI-MASTER FUND,
LP   By: Melody Capital Partners, LP       Its Investment Advisor              
              By: /s/ Omar Jaffrey       Name: Omar Jaffrey     Title:
Authorized Signatory           MELODY CAPITAL PARTNERS ONSHORE CREDIT FUND, LP  
By: Melody Capital Partners, LP     Its Investment Advisor                      
    By: /s/ Omar Jaffrey     Name: Omar Jaffrey     Title: Authorized Signatory
            MELODY SPECIAL SITUATIONS OFFSHORE CREDIT MINI-MASTER FUND, LP   By:
Melody Capital Partners, LP     Its Investment Advisor                          
By: /s/ Omar Jaffrey     Name: Omar Jaffrey     Title: Authorized Signatory  

         

 

Signature Page

Second Amendment to Forbearance to Loan Agreement

S-3